t c memo united_states tax_court jerald w white and claudia k white petitioners v commissioner of internal revenue respondent diogenes holdings inc petitioner v commissioner of internal revenue respondent docket nos filed date david e price and adria s price for petitioners thomas a dombrowski anne w durning and roger p law for respondent memorandum findings_of_fact and opinion ruwe judge these cases were consolidated for the purposes of trial briefing and opinion respondent determined deficiencies and accuracy-related_penalties under sec_6662 a with respect to petitioners’ federal income taxes as follows jerald w and claudia k white docket no accuracy-related_penalty year deficiency sec_6662 dollar_figure dollar_figure big_number dollar_figure big_number dollar_figure diogenes holdings inc docket no accuracy-related_penalty year deficiency sec_6662 dollar_figure dollar_figure big_number dollar_figure big_number dollar_figure the deficiencies result from respondent’s disallowance of deductions claimed by diogenes holdings inc diogenes for contributions to the xélan welfare_benefit trust xélan plan in and and to the millennium multiple welfare_benefit trust millennium plan in and respondent’ sec_1unless otherwise indicated all section references are to the internal_revenue_code code in effect for the years at issue and all rule references are to the tax_court rules_of_practice and procedure determination that dr jerald w white dr white and claudia k white mrs white must include the amount of the contributions in their income respondent also determined that dr and mrs white must include the full value of the arrangement in their income for when the xélan plan terminated and the assets in the xélan plan were available for distribution the issues we are asked to decide are whether diogenes’ contributions to the xélan plan in and and to the millennium plan in are deductible whether dr and mrs white must include in their income for and respectively the contributions diogenes made to the xélan plan in and and to the millennium plan in whether dr and mrs white must include in their income under sec_402 an additional dollar_figure because when the xélan plan 2respondent gave three alternative reasons for the disallowance of the deductions diogenes claimed for the contributions to the xélan plan and the millennium plan the contributions were not ordinary and necessary business_expenses under sec_162 the contributions were limited by and subject_to the rules of sec_404 and the arrangement is a welfare_benefit_fund to which the exceptions under sec_419a do not apply respondent gave alternative reasons for requiring dr and mrs white to include the contributions to the xélan plan and the millennium plan in their income the contributions were constructive dividends to dr and mrs white under sec_301 and sec_61 and the contributions were compensatory and includible in income as an economic benefit under sec_61 terminated in the insurance policies held by the xélan plan were distributable to dr and mrs white and whether petitioners are liable for accuracy-related_penalties under sec_6662 for substantial understatements of income_tax or alternatively negligence or disregard of rules and regulations findings_of_fact some of the facts have been stipulated and are so found the stipulation of facts the supplemental stipulation of facts and the second and third supplemental stipulations of facts are incorporated herein by this reference background dr and mrs white and diogenes at the time the petitions were filed dr and mrs white resided in tennessee and diogenes’ principal_place_of_business was in tennessee dr white has practiced medicine in tennessee since dr white is the sole owner and provides medical services as an employee of brownsville medical clinic p a brownsville medical a c_corporation brownsville medical owns and operates three medical facilities brownsville medical clinic brownsville tennessee the medical clinic of alamo alamo tennessee and old hickory family medicine jackson tennessee dr white practices medicine at all three locations mrs white is a registered nurse licensed in tennessee she practices nursing at the clinics operated by brownsville medical dr white’s daughter margaret white nelson margaret was born in margaret obtained a medical degree from the university of tennessee medical school in and since has worked as a pediatrician practicing medicine at cincinnati children’s hospital and at a pediatric clinic in cincinnati margaret occasionally performs services as a doctor at one of the clinics owned by brownsville medical dr and mrs white have a son eric bristol white eric who was born in eric wa sec_15 years old in eric became a licensed pharmacy technician in tennessee in during the years at issue dr and mrs white owned several other corporations dr white owned and mrs white owned of the shares of brownsville apothecary inc brownsville apothecary a c_corporation mrs white owned of the shares of cost plus pharmacy inc cost plus an s_corporation and margaret and eric each owned brownsville apothecary and cost plus have had very little employee turnover diogenes was incorporated in tennessee on date dr white owns of the shares of diogenes and is its president mrs white is diogenes’ secretary treasurer on date diogenes entered into a management agreement with brownsville medical including brownsville medical clinic medical clinic of alamo and old hickory family medicine and brownsville apothecary the agreement states that diogenes agrees to furnish advisory and management expertise in all aspects of business to the above for the years at issue dr and mrs white reported the following relevant amounts on their jointly filed federal individual income_tax returns gross_income dollar_figure dollar_figure dollar_figure itemized_deductions big_number big_number big_number taxable_income loss big_number big_number big_number income_tax big_number big_number big_number brownsville medical reported the following relevant amounts on its federal_income_tax returns total income1 dollar_figure dollar_figure dollar_figure less total deductions big_number big_number big_number taxable_income big_number 1gross receipts less cost_of_goods_sold 2amount includes deductions for net_operating_loss from included in total deductions for brownsville medical were the following relevant items compensation of officers dollar_figure dollar_figure dollar_figure salaries and wages big_number big_number big_number pension profit-sharing etc plans big_number big_number big_number employee benefit programs -- -- -- consultant fees big_number big_number big_number brownsville apothecary reported the following relevant amounts on its income_tax returns total income1 dollar_figure dollar_figure dollar_figure less total deductions big_number big_number big_number net_operating_loss_carryover big_number big_number big_number taxable_income big_number big_number big_number 1gross receipts less cost_of_goods_sold included in total deductions were the following relevant items compensation of officers dollar_figure dollar_figure dollar_figure salaries and wages big_number big_number big_number pension profit-sharing etc plans big_number big_number big_number employee benefit programs -- -- -- consultant fees big_number big_number big_number for the years at issue diogenes reported the following relevant amounts on its federal corporate_income_tax returns total income dollar_figure dollar_figure dollar_figure compensation of officers big_number big_number big_number salaries and wages -- -- -- pension profit-sharing etc plans -- big_number -- employee benefit programs big_number -- big_number total deductions big_number big_number big_number taxable_income loss big_number big_number income_tax tax preparers kenneth cozart is a tennessee certified_public_accountant c p a practicing with the firm kenneth cozart associates mr cozart has been providing accounting services to dr and mrs white since mr cozart prepared dr and mrs white’s form sec_1040 u s individual_income_tax_return brownsville medical and brownsville apothecary’s forms u s_corporation income_tax return and cost plus’ forms 1120s u s income_tax return for an s_corporation for years through morris a goldstein m goldstein and sidney goldstein s goldstein are tennessee c p a s practicing with the firm goldstein associates diogenes used goldstein associates to prepare its through corporate_income_tax returns m goldstein signed diogenes’ form_1120 for each of the years through as the paid preparer xélan xélan the economic association of health professionals inc economic association was founded more than years ago by l donald guess as a membership_organization for doctors the economic association was part of a family of companies xélan which provided its members with a variety of insurance products offered by established companies as well as group supplemental insurance programs eg disability long-term care malpractice designed specifically for its members the name xélan was adopted for the economic association in combining ‘x’ the individual’s savings required to finance lifestyle costs through life expectancy with ‘élan’ the french word meaning a lifestyle of personal freedom members of the xélan family included the economic association xélan inc the xélan foundation inc xélan investment services inc xélan pension services inc pyramidal funding systems inc d b a xélan insurance services xélan financial planning inc and xélan administrative services inc doctors wishing to participate in xélan’s programs would become members of the economic association by paying an initial dollar_figure enrollment fee and an annual membership fee of dollar_figure xélan provided its members with financial services through a network of financial counselors the xélan programs services and products in pertinent part included a service entitled the xélan tax reduction programs capital accumulation and distribution phases there were three areas of emphasis under the xélan tax reduction program namely income_tax reduction capital_gains_tax elimination and estate_tax elimination dr and mrs white became involved with two products offered under the income_tax reduction program the disability equity trust3 and the xélan plan 3between and diogenes deducted dollar_figure in payments made to the xélan disability equity_trust for dr white as follows year deduction dollar_figure big_number big_number big_number -0- big_number continued the xélan plan the xélan plan was established in with a_trust agreement dated date and was designed to be a 10_or_more_employer_plan within the meaning of sec_419 and sec_419a xélan’s promotional materials described the xélan plan as a n employee welfare_benefit_plan providing severance_pay and pre- retirement death_benefits to c_corporation employees through an institutionally trusteed multiple employer trust the funding vehicle for the xélan plan is a specially designed life_insurance investment contract that meets the minimum death_benefit corridor requirement exceeding contract cash accumulations necessary to qualify the contract for tax free earnings on cash accumulations the xélan plan is usually administered as a 5-year funding plan and annual deductible contributions of up to of corporate earnings for years are permitted the xélan plan was amended and restated on date effective date the amended and restated xélan plan retained the following pertinent definitions a annual compensation means the total of all compensation reported as wages tips and other compensation on an employee’s form_w-2 but excluding the value of any employer- continued the internal_revenue_service irs examined income_tax returns of participants in the xélan disability equity_trust including the returns of dr and mrs white and diogenes for through with respect to participation in the program the irs dr and mrs white and diogenes entered into a closing_agreement resolving the issue pertaining to the xélan disability equity_trust provided taxable fringe_benefits for shareholder employees however annual compensation means net practice income e employee means any person who is employed by and receives annual compensation from the employer employee includes within its meaning a shareholder-employee f employer means a corporate business_entity which has at least one employee other than a shareholder-employee and executes a participation_agreement to participate in the trust i hours_of_service means and shall include each hour for which an employee is directly or indirectly paid or entitled to payment for the performance of duties for the employer k participant means an employee who meets the eligibility requirements set forth in this trust o shareholder-employee means any employee or officer of a corporation who owns or is attributed as owning within the meaning of sec_318 of the code during the taxable_year of such corporation more than five percent of the outstanding_stock of the corporation q termination_date means the date the employer terminates its participation in the trust in accordance with article iii b v year_of_service means big_number hours_of_service or more in a_trust year for purposes of determining an employee’s eligibility to participate service with the employer by an employee prior to the employer’s entry date shall be counted participation according to the amended trust agreement in order to participate in the xélan trust an employer must a execute the participation_agreement b be approved as an participating employer by the trust administrator and c obtain a legal opinion from tax counsel the form and content of which must be acceptable to xélan regarding the tax consequences of participating in the trust contributions according to the amended trust agreement the amount of an employer’s contribution to the xélan plan for each trust year depended on the amounts of the severance and death_benefits provided by the employer for its participants the funding level provided to the employer by the trust administrator and the amount of an annual premium charged by the insurance_company selected by the trust administrator for an individual life_insurance_policy on the life of each participant once an employer identified to the trust administrator the employees who were eligible to participate in the xélan plan the trustee will make an application with an insurance_company selected by the trust administrator for policies of interest sensitive whole life with a return of cash_value rider attached or universal_life_insurance with option b rider attached on the life of each eligible_employee an employer’s contribution for each trust year was the sum of the premiums_paid for the individual life_insurance policies purchased by the trustee once the contribution amount was established the annual contribution for each employer did not change unless the employer changed the benefits added participants or dropped participants in its program summary xélan further explained that contributions must also be provided on an annual basis for eligible rank and file employees rank and file contribution costs are usually less than of the employer’s contributions so long as there are less than rank and file employees eligible to participate in the plan if there are or more other employees in the doctor’s employer_corporation that are eligible to participate the xélan plan is usually not efficient as a retirement_plan in some situations when a doctor’s employing corporation has more than other employees the doctor can sometimes be incorporated individually the doctor’s personal corporation then receives compensation under a contract for services from the original employing corporation that has a large number of other employees under this approach doctors can receive their share of corporate earnings under a contract for services between the original employing corporation and the doctor’s new owned c_corporation employer the self-incorporated doctor needs at least one other employee for his or her c_corporation to adopt a xélan plan the other employee may be the spouse of the self-incorporated doctor termination the amended trust agreement further provides that an employer’s participation in the xélan plan will terminate if the employer fails to make any required contributions or has otherwise failed to abide by the terms of the trust the employer provides written notice to the trustee of the employer’s intent to withdraw from the trust xélan by action of its board_of directors determines to terminate the trust or the employer or any other party files a petition for relief under chapter of the united_states bankruptcy code an individual employee’s participation in the xélan trust terminates upon the employer’s termination of its participation the death of the employee the employee’s cessation of employment for any reason whether voluntary or involuntary including disability or the date the employee attains age xélan’s program summary touted that an employer_corporation has the right to terminate its participation in the multiple employer trust at any time when an employer terminates participation covered employees are eligible to receive distributions of their accounts of accumulated cash in the trust or to purchase the life_insurance investment contracts funding the employee’s plan benefits from the trustee through administrative procedures defined in the plan document if a participant elects the administrative option to purchase the life_insurance investment contract funding their benefits from the trustee they receive a life_insurance investment contract containing cash accumulations that qualifies as a non modified_endowment_contract non modified endowment status permits loans from the contract to the owner to be received by the owner without current income_taxation the life_insurance investment contract also contains a wash loan provision that reduces interest costs on these loans to the borrower to zero upon the death of the borrower the loans from the insurance_contract are repaid to the insurance_company from the income_tax free death_benefit component of the contract a portion of the tax free sec_101 death_benefit of the contract equal to the loan balance borrowed by the doctor is paid to the lender the insurance_company as a collateral assignee any death_benefit exceeding the loan repayment is also received by named beneficiaries of the contract as income_tax free death_benefit under sec_101 xélan’s lawyers initially attorney brant freer of the detroit law firm of miller canfield advised xélan with respect to the xélan plan and provided legal opinions to participants until about date beginning in or about date the law firm williams coulson johnson parker lloyd tedesco l l c williams coulson of pittsburgh pennsylvania became legal counsel for the xélan plan michael e lloyd one of the founding partners of williams coulson is an attorney holding a juris doctor from the university of pittsburgh and a master of laws taxation from georgetown university law center before his association with williams coulson mr lloyd served as a senior tax attorney for the office of associate chief_counsel employee_benefits and exempt_organizations of the internal_revenue_service mr lloyd participated in xélan-sponsored conferences for xélan financial counselors xélan advisory board members client doctors and special guests while at williams coulson mr lloyd provided xélan with advice concerning among other things the xélan plan mr lloyd provided legal opinions for participants in the xélan plan and the xélan supplemental disability trust mr lloyd did not provide advice regarding or review the insurance products selected by the xélan plan nor did he review or consider the employee census submitted by employers to ascertain whether the employers were in compliance with the xélan plan requirements before issuing the opinion typically whenever a new participant signed up for participation in the xélan plan xélan would request a legal opinion for the participant from williams coulson upon receipt of the information from xélan williams coulson would prepare an opinion letter addressed to the participant of the xélan plan the opinion_letters were based upon general facts and assumptions if the facts and assumptions were not as stated in the letter then the opinion and conclusions would not apply if xélan asked williams coulson would backdate opinion_letters to make it appear that the letters had been issued in a prior tax_year promotion of the xélan plan xélan solicited new clients for its products by mailing promotional flyers to doctors and by inviting them to attend xélan seminars at the seminars attendees heard presentations were given sales promotional materials and received recommendations for ‘doctors only’ tax asset protection and investment management programs that prevent losses to unnecessary taxes as part of the seminar participants completed a xélan loss test which was used to identify which xélan products and programs would be most appropriate for the participant’s use the promoters indicated that one of the key aspects of the xélan program was that it eliminates income taxes on earnings other that sic what you need to live on the philosophy and programs xélan offered were extensively promoted via brochures and other promotional materials xélan maintained a web site http www xelan com which contained additional information about its organization philosophy personnel and programs the mechanics and philosophy of xélan were further explained via audio and video tapes provided to its members many of the promotional materials touted that in the first xélan financial counselors were recruited and trained to implement the xélan annual written plans for doctors these xélan tax reduction plans created individualized financial structures that limited doctors’ income_tax losses to lifestyle cost needs and allocated remaining pre-tax surplus earnings to deductible savings plans xélan marketed the xélan plan as part of its tax reduction program the tax reduction program consisted of two phases the capital accumulation_phase and the capital distribution phase during the capital accumulation_phase of the tax reduction program xélan recommended that xélan clients ideally become employees of c corporations that annual taxable compensation be set at lifestyle needs plus income taxes that annual pre-tax surplus practice or business income be accumulated incrementally during the course of each tax_year in a corporate or personal savings account that earns the dollar_figure cd rate that the accumulated annual corporate or personal pre-tax surplus be allocated prior to to one or more of the deductible savings plans available through the xélan program to employees of c corporations the plan the leveraged split dollar plan the disability equity_trust the long term care equity_trust the malpractice equity_trust the family public charity xélan foundation and or a qualified_retirement_plan xélan’s program summary described the xélan plan as not only a convenient method to reduce current taxable_income while providing life_insurance but also as a retirement investment vehicle at the seminars the xélan plan was described as a non-qualified retirement_plan xélan’s program summary states the significant economic and tax advantages of these specially designed insurance industry non modified endowment investment and death_benefit contracts as compared to traditional qualified_retirement_plans is the tax free receipt by the owners of retirement funding distributions the tax free receipt by the lender of death_benefit proceeds equal to the contract loans and tax free receipt by named beneficiaries of the leveraged death_benefit proceeds exceeding contract loans the plan distributions may be administered pursuant to the plan agreement so that they are received by the insurance investment contract owners in the form of tax free and interest free loans at the death of the contract owner any funds borrowed from the contract to finance lifestyle costs are repaid to the insurance_company lender with a portion of the tax free death_benefit unborrowed contract reserves actuarially guarantee a death_benefit for doctors’ family members that exceeds any loan balance borrowed for retirement spending purposes by the doctor during the doctor participant’s lifetime at the death of the doctor-owner-insured tax free death_benefits are provided to surviving family members or other named beneficiaries including charitable institutions plans provide approximately greater spendable retirement distributions from age to age than for equally funded qualified_retirement_plans for year old participants approximately greater spendable retirement distributions than for equally funded qualified_retirement_plans for year old participants and approximately equal spendable retirement distributions for year old participants making at least five years of annual contributions to the plan dr and mrs white’s involvement with xélan by dr white’s medical practice had become very lucrative dr white learned about xélan in when he attended a xélan seminar conducted by david cline a xélan financial counselor and indianapolis life_insurance agent with an office in tennessee at the time dr white wa sec_53 years old and mrs white wa sec_47 mr cline represented himself to dr and mrs white as a c p a and a certified financial counselor and as holding a master of business administration degree on the basis of the information that dr white obtained after he began to participate in the xélan plan he now questions mr cline’s professional credentials on date mr cline sent to dr white a letter regarding his attendance at the xélan seminar and the need to schedule a meeting to create a xélan tax reduction plan for dr white dr white met with mr cline on date to discuss dr white’s financial needs and the possibility of joining the economic association dr white indicated his interest in the disability equity_trust and the xélan plan dr white’s notes from the date meeting with mr cline indicate that dr white understood the xélan plan to require five years of contributions with a draw out in the seventh year after his initial meeting with dr white mr cline included s goldstein of goldstein associates in the financial planning meetings with dr and mrs white on date dr and mrs white met with mr cline and morris loskove who represented himself as a retired economics professor at the university of memphis at dr white’s office to further discuss financial planning dr white was interested only in the disability equity_trust and the xélan plan because he was interested only in disability and life_insurance at the meeting dr white on behalf of diogenes which had not yet been incorporated agreed to participate in the xélan disability equity_trust and the xélan plan dr white became a member of the economic association designating mr cline as his xélan financial counselor dr white created and incorporated diogenes at the recommendation of mr cline and s goldstein participation in the xélan plan diogenes was not incorporated until date nevertheless on date dr white signed a corporate resolution and application to participate in the xélan welfare_benefit trust program application and provided a confidential employee census data form census form diogenes initially committed to fund the program for at least five years at a fixed amount of dollar_figure per year and to pay xélan a dollar_figure annual administration fee for as long as it participated in the plan as part of the application xélan was paid dollar_figure which included a one-time setup fee of dollar_figure and a first year administration fee of dollar_figure on the census form the following individuals were identified as diogenes employees as of date name date of birth hire date1 w-2_wages hours worked dr white dollar_figure big_number mrs white big_number big_number margaret big_number big_number eric big_number big_number 1diogenes was not incorporated until eric was years old in from through dr white never had wages of dollar_figure and mrs white never had wages of dollar_figure as employees of diogenes neither margaret nor eric ever worked big_number or big_number hours respectively for diogenes for the year sec_2001 sec_2002 and diogenes paid dr white wages of dollar_figure dollar_figure and dollar_figure respectively and paid mrs white wages of dollar_figure dollar_figure and dollar_figure respectively neither margaret nor eric received any wages from diogenes during the years at issue included in the setup fee was the cost of a tax opinion letter on date dr white signed a certificate of diogenes holdings inc certificate in order to obtain a legal opinion from williams coulson regarding the tax consequences and risks associated with participating in the xélan plan in the certificate dr white represented among other things that the salaries of the employees of the corporation would not be reduced because of the participation in the xélan plan on date the xélan plan sent a letter to dr white confirming diogenes’ payment of the setup fee and its commitment to fund the program for at least five years in the amount of dollar_figure per year enclosed with the date confirmation letter was a legal opinion from mr lloyd to dr white dated date regarding the xélan plan in the legal opinion from mr lloyd dr white was advised that the opinions are directed solely to xélan and may be relied upon only by xélan except that as part of our engagement with xélan we have agreed to provide a copy of the opinions to you in the form of this letter and that the opinions provided in this letter are based on the general fact pattern described below and documents which were provided to us by xélan accordingly these opinions may not apply to your company to the extent that your circumstances or the documents are different then those described below mr lloyd concluded the opinion letter by advising dr white to call him if he had any questions regarding the application of the matters discussed in this letter to your specific case dr white did not contact mr lloyd or williams coulson and did not separately engage them or any other legal counsel to provide a legal opinion for diogenes dr white did not compare the fact patterns described in the opinion letter with the actual fact patterns of his business and he sought counsel from neither his former attorney larry banks nor his longtime c p a ken cozart rather dr white relied exclusively upon the advice received from mr cline and s goldstein on the advice of mr cline dr white used goldstein associates to prepare diogenes’ corporate tax returns for through on date the xélan plan sent to dr white a letter containing a summary_plan_description the summary_plan_description explained the provisions of the xélan plan including a requirement that employees be age with one year_of_service to be eligible to participate in the xélan plan dr white subsequently reduced diogenes’ annual funding commitment to the xélan plan to dollar_figure on or about date mrs white signed a dollar_figure check from diogenes to the xélan plan to fund diogenes’ first year commitment to the program on date the xélan plan sent dr white a letter confirming diogenes’ payment and requesting that he execute a new corporate resolution reflecting the change in a contribution amount to dollar_figure per year mrs white signed the new corporate resolution reflecting the annual commitment of dollar_figure as part of the xélan plan applications to indianapolis life were prepared for dr and mrs white on date requesting the issuance of policies on each of them using an insurance product known as the executive vip policy the executive vip policy is an excess_interest whole life plan with its principal strategy such that the policy is initially purchased and owned by an entity other than the insured--usually an employer or pension_plan and later transferred to the insured by gift or by sale according to indianapolis life the executive vip policy is targeted to executives professionals and business owners to address customer needs for tax- favored retirement_funds and for u nlocking corporate retained earnings the executive vip policy purports to provide a m inimum fifth-year cash_value to minimize tax on ownership transfer together with s trong tenth-year cash_value the policies were designed with a nine-year surrender charge period however mortality and expense charges increase significantly in the eleventh year and therefore the executive vip policy provides for the exchange of the policy after the 10th year without new evidence of insurability and without fees or sales expense deductions from the cash_value of the new policy after an exchange the new policy is a universal life policy and any existing loans are automatically transferred following an exchange the loan values of the new policy are available without surrender charges should you later choose to make systematic withdrawals to provide retirement income the executive vip policies were front loaded with high surrender charges to artificially suppress the value of the policies and designed specifically as investment vehicles to be used to build cash accumulations indianapolis life described how the executive vip policy works as follows generally a policy will be purchased and owned by a corporation or individual which will pay premiums for five years at the end of the fifth year the policy will be transferred or sold to the insured or another entity the recipient is responsible for any_tax liability which may be generated on the value of the policy at the time of receipt relatively speaking this value will be minimal policy values may be used to pay premiums for the next five years if the policy has sufficient values changes in current interest rates monthly expense and mortality charges may require additional out-of-pocket premiums to keep the policy in-force at the end of the policy’s tenth year it is exchanged for a universal life policy and these values may be used to generate cash_flow for retirement estate liquidity or other purposes at dr white’s direction the xélan plan purchased from indianapolis life_insurance policies in the following amounts participant premium face_amount dr white dollar_figure dollar_figure mrs white dollar_figure big_number margaret dollar_figure big_number eric dollar_figure big_number the amount of insurance coverage purchased through the xélan plan was computed on the amount dr white had determined he wanted to contribute to the xélan plan dollar_figure and the relative amounts of insurance dr white wished to purchase for each of his family members the insurance policies purchased for dr and mrs white had face values equal to times the amount of w-2_wages listed on the census form signed by dr white the insurance policies purchased for margaret and eric had face values equal to approximately five times the amount of w-2_wages listed on the census form as previously noted the wages listed on the census form were grossly overstated in each of the years and diogenes paid dollar_figure to the xélan plan and the xélan plan remitted equivalent payments to indianapolis life diogenes paid xélan the dollar_figure annual administration fee to participate in the xélan plan during and on date date and date respectively diogenes claimed deductions on its federal corporate_income_tax returns for the payments it made to the xélan plan as follows year classification of deduction amount employee benefit programs dollar_figure employee benefit programs big_number employee benefit programs big_number pension profit-sharing etc big_number on date the xélan plan provided diogenes with an update with respect to the participation in the xélan plan and copies of the first two pages of the insurance policies purchased on date and date the xélan plan provided information about the insurance policies issued on the lives of dr and mrs white eric and margaret together with letters notifying each of them of the insurance policies purchased as an employee benefit termination of the xélan plan on date the xélan plan sent a letter to diogenes and dr white informing them that the trust had been terminated effective date termination letter enclosed with the termination letter were individual letters to dr white mrs white margaret and eric notifying them of their options as insured participants under the plan the letters advised them that under the terms of the xélan plan all participants would be given an opportunity to purchase the life_insurance policies that were owned on their lives by the trust and that all policies not purchased would be surrendered the policy purchase prices for dr and mrs white margaret and eric were as follows name purchase_price dr white dollar_figure mrs white dollar_figure margaret dollar_figure eric dollar_figure by letter dated date mr cline informed dr white that xélan and its management had determined to terminate the xélan plan mr cline advised dr white that since you have already completed years of funding into the trust there will be special provisions made to insure that you can complete the entire year funding and also to insure that you will receive all of your anticipated return within the indianapolis life policy as of date the accumulation value4 of dr and mrs white’s indianapolis life policies was dollar_figure dollar_figure for dr white’s and dollar_figure for mrs white’s the indianapolis life annual report indicates that as of date the policy on dr white’s life had a guaranteed cash and surrender_value of dollar_figure the indianapolis life annual report indicates that as of date the policy on mrs white’s life had a guaranteed cash and surrender_value of dollar_figure in a memorandum dated date mr cline advised dr and mrs white with regard to their options regarding the termination of the xélan plan mr cline recommended that dr and mrs white select one of two options purchase the policy from the xélan welfare_benefit trust dollar_figure for dr white’s policy and dollar_figure for mrs white’s policy pay the taxes on the trust 4accumulation value is defined by indianapolis life as the base premium less the monthly deduction and any partial surrenders plus interest whereas the current cash_value is defined as the greater of the guaranteed cash_value or the accumulation value less any surrender charge distribution amount in and then pay the final year premium for the policy with after-tax_dollars or transfer the policy to the millennium trust and pay the final year with tax-deductible dollars and then transfer the policy from the millennium trust to dr jerald white and mrs white after the 5th year of contribution mr cline noted that under the first option although dr and mrs white would initially have to pay additional money to the xélan plan upon receipt the trust will redistribute the assets back to the employees within days so each of you should receive a comparable amount in return plus your insurance contracts and your cash_value the xélan plan’s account records indicate that those participants who chose to purchase their policies from the xélan plan after it terminated received distributions from the plan equal to or greater than the amounts they paid for the policies dr and mrs white did not elect to purchase the insurance policies acquired through the xélan plan because dr white did not trust the people he was dealing with and he wanted to get the benefit of his original deal dr white found it incredible that in order to purchase his policy from the xélan plan he would have to pay them approximately dollar_figure just to have them turn around and distribute the same back to him rather dr and mrs white decided to transfer the insurance policies to the millennium plan because dr white felt that it would allow him to complete the contract he thought he had signed dr and mrs white margaret and eric each signed a participant’s voluntary election and direction of plan to plan transfer by which they directed the xélan plan to transfer their insurance policies to the millennium plan on date the xélan plan sent letters to dr and mrs white margaret and eric confirming that their requests to transfer their indianapolis life policies to the millennium plan had been processed the millennium plan millennium marketing group l l c mmg was formed in by norman bevan5 and scott ridge6 to sponsor the millennium plan mr bevan owns innovus financial solutions inc innovus and has served as its president and chief_executive_officer in kathleen r barrow an attorney admitted to practice law in oklahoma in and texas in was hired by mr bevan and mr ridge to provide legal advice regarding a proposed plan in ms barrow joined the law firm whitaker chalk swindle sawyer whitaker chalk and continued to provide legal advice regarding the millennium plan 5mr bevan is a chartered life underwriter a chartered financial consultant and an accredited estate planner 6mr ridge is a chartered life underwriter and a chartered financial consultant on date while employed by whitaker chalk ms barrow authored two opinion_letters regarding the millennium plan on date ms barrow became an employee of innovus and mmg serving as president and chief_counsel in their houston texas office in date ms barrow left the employ of innovus and mmg started her own law firm and continued providing legal advice to the millennium plan in date ms barrow joined the law firm jackson lewis llp as a partner in its houston texas office the millennium plan was established on date as a_trust under the laws of the state of mississippi the millennium plan provides eligible employees of participating employers with pre- and post-retirement death_benefits and other pre- and post-retirement welfare benefits the latter including medical expense reimbursement disability benefits and in certain limited circumstances involuntary severance benefits in the plan also provided a benefit in the case of hardship republic bank trust republic bank in norman oklahoma has served as the trustee of the millennium plan since the plan’s inception the millennium plan’s assets are held by the trustee with the assistance of an independent financial adviser 7at the time of trial ms barrow mr bevan and mr ridge were the subjects of an irs sec_6700 investigation mr lloyd represented ms barrow with regard to the sec_6700 investigation the trustee is responsible for functions such as recordkeeping including maintaining complete and accurate account records for all plan participants allocating investment earnings and posting distribution information to participant accounts the millennium plan generally invests participating employer contributions in life_insurance policies issued by state licensed a a m best rated or better insurance carriers including indianapolis life to fund the benefits promised under the millennium plan all of the life_insurance policies are owned and held in trust by the millennium plan the general product information guide guide is a marketing brochure describing the millennium plan the guide indicates that the millennium plan allows participating employers to fund valuable welfare benefits for employees without having to limit deductions to current costs and to fund pre- and post- retirement death life medical and disability benefits through the millennium plan and presently deduct contributions for that purpose under the millennium plan employers select the employees they want to become participants and they determine the targeted level of death_benefit and life benefits for each participant employers choose their investment risk by selecting the insurance product type fixed indexed or equity to insure the selected benefits under the terms of diogenes’ adoption_agreement the employer would become a covered employer for purposes of the plan upon the last to occur of four events the third-party administrator received the signed adoption_agreement the board_of directors of the employer authorized the execution and delivery of the adoption_agreement and the third party administrator received the resolution consent the initial contribution or other initial payment was placed into the escrow account and insurance on the lives of eligible employees was issued to the trust and received by the trustee to be eligible to become a participant in the millennium plan an employee must satisfy the following requirements the employee must work a total of one year defined as big_number hours during the plan_year for the employer before the commencement of the plan_year and the employee must be at least years of age at the time of entry into the plan once the eligibility requirements are met an eligible_employee will become a plan participant upon the last to occur of the following events the qualifying employer of the eligible_employee has become a covered employer the underwriter issues a policy of insurance on the life of the eligible_employee the eligible_employee is assigned a rating group by the committee and notice of the assignment is sent to the employer by the third-party administrator the employer pays its contribution to the plan with respect to all eligible employees participants of the employer and all insurance on the employer’s eligible_employee participants and the fixed contribution of the covered employer are received by the trustee the master_plan for the millennium plan also provides that if for any reason no policy of insurance is issued by an underwriter on any eligible_employee of a covered employer or no rating group assignment is made on any eligible_employee of the covered employer then any contribution made by the covered employer to the plan and or trustee shall be refunded to the covered employer minus the administration fee identified in the adoption_agreement additionally a covered employer may terminate participation in the plan and the fixed life benefits of the participants will be paid or transferred to a_trust under sec_419 triggering events for the payment of fixed benefits include the death of a participant a participant’s termination of employment with the covered employer termination of the participant’s participation by the third-party administrator withdrawal of the covered employer from the plan or termination of the plan although mr cline was the only person dr white spoke to about transferring to the millennium plan dr white as president of diogenes signed the adoption_agreement for the millennium plan effective date even though eric was only years old at the time of the effective date of the adoption_agreement exhibit b to the agreement provided that the following employees of diogenes were eligible to participate in the millennium plan name date of birth dr white mrs white margaret eric neither eric nor margaret worked the requisite big_number hours for diogenes and neither of them received a salary from diogenes in although it was indicated in the adoption_agreement that diogenes elected to make fixed annual contributions of dollar_figure for cla sec_1 employees president dollar_figure for cla sec_2 employees office manager and dollar_figure for cla sec_3 employees nonmanagement dr and mrs white did not intend that diogenes would make more than one final payment on each of the insurance policies in the amounts set forth in the adoption_agreement diogenes acknowledged and warranted that it had not relied upon any legal or tax_advice of the sponsor the committee the third-party administrator the underwriter the trustee or any agent of these in executing the adoption_agreement in fact diogenes elected not to seek an individualized legal opinion pertaining to the federal tax issues that may have arisen from participation in the millennium plan on date sonya siqueira and l donald guess on behalf of xélan signed the transfer of ownership documents for the insurance policies for dr and mrs white margaret and eric on date a representative of republic bank signed the transfer of ownership documents for dr and mrs white margaret and eric on date a representative of indianapolis life signed the transfer of ownership documents for dr and mrs white margaret and eric on date diogenes issued a dollar_figure check payable to the millennium plan the check was used to pay premiums on dr and mrs white’s margaret’s and eric’s insurance policies as follows name amount jerald white dollar_figure claudia white dollar_figure margaret white dollar_figure eric white dollar_figure however by letter dated date and signed by ms barrow the millennium plan notified dr white that both his and mrs white’s indianapolis life polices remained in extended term_insurance mode because their insurance producer mr cline had not submitted the paperwork necessary to cause the annual costs of the policies to be paid out of the policies’ cash values after the fifth year the letter further instructed dr and mrs white that if they were to complete the reinstatement paperwork provided by the millennium plan trustee then the life_insurance policies would be reinstated to the form at which they were originally issued and would perform as illustrated when purchased in connection with their participation with xélan ms barrow also notified dr white that he could still void the transaction with respect to the millennium plan if the transaction was void the contributed insurance policies would be returned dr and mrs white and diogenes join a lawsuit against indianapolis life and mr cline on date john b phillips catherine t phillips and phillips management inc filed a complaint for damages against indianapolis life and mr cline in the u s district_court for the southern district of indiana indianapolis division lawsuit on date dr and mrs white and diogenes along with nine other plaintiffs joined the lawsuit against indianapolis life and mr cline in the lawsuit the plaintiffs accused indianapolis life and mr cline of fraud negligent misrepresentation breach of common_law fiduciary duty and breach of insurers’ duty_of good_faith with respect to their role in the promotion marketing and participation in employee benefit plans funded with life_insurance dr and mrs white’s and diogenes’ prayer for relief included compensatory and punitive_damages rescission of the insurance policies and a return of their premiums interest costs and other_amounts opinion pursuant to sec_7491 petitioners have the burden_of_proof unless they introduce credible_evidence relating to the issue that would shift the burden to respondent see rule a our conclusions however are based on a preponderance_of_the_evidence and thus the allocation of the burden_of_proof is immaterial see 110_tc_189 ndollar_figure sec_419 generally provides that an employer’s contributions paid_or_accrued to a welfare_benefit_fund are deductible but only if they are otherwise deductible under chapter of the code sec_419 further limits the deductibility of an employer’s contributions to a welfare_benefit_fund to the fund’s qualified_cost for the taxable_year sec_419a however provides that contributions paid_by an employer to a multiple-employer welfare_benefit_fund are not subject_to the deduction limitation of sec_419 ordinary and necessary business_expenses in general sec_162 provides that there shall be allowed as a deduction all the ordinary and necessary expenses paid_or_incurred during the taxable_year in carrying on any trade_or_business there are five requirements a taxpayer must meet in order to deduct an item under this section the taxpayer must prove that the item claimed as a deductible business_expense was paid_or_incurred during the taxable_year was for carrying on his her or its trade_or_business was an expense was a necessary expense and was an ordinary_expense 115_tc_43 aff’d 299_f3d_221 3d cir a determination of whether an expenditure satisfies each of these requirements is a question of fact see 320_us_467 petitioners argue that diogenes’ contributions to the xélan plan and the millennium plan satisfy the requirements of sec_162 and are thus deductible under sec_162 petitioners contend that the contributions were paid to a fund for the benefit of employees were intended to only directly benefit the employees and were paid in amounts reasonably based upon the services the company expected to receive from its employees respondent argues that although employers are generally not prohibited from funding term life_insurance for employees and deducting the premiums_paid as business_expenses under sec_162 employers are not allowed to disguise investments in life_insurance as deductible benefit-plan expenses when the investments accumulate cash_value for the employees personally sec_162 specifies that a deduction for ordinary and necessary business_expenses includes a reasonable allowance for salaries or other compensation_for_personal_services actually rendered where as here the case involves a closely_held_corporation with the controlling shareholders setting their own level of compensation as employees the reasonableness of the compensation is subject_to close scrutiny devine bros inc v commissioner tcmemo_2003_15 citing 819_f2d_1315 5th cir aff’g t c memo we have found that contributions to plans similar to the xélan plan and the millennium plan were not deductible under sec_162 in at least four previous cases 115_tc_43 v r deangelis m d p c v commissioner tcmemo_2007_360 aff’d per curiam 574_f3d_789 2d cir curcio v commissioner tcmemo_2010_115 and goyak v commissioner tcmemo_2012_13 in neonatology neonatology associates deducted contributions to a voluntary employee’s beneficiary association veba to provide life_insurance for its employees neonatology associates substantially overpaid the veba for term life_insurance and the court found incredible petitioners’ assertion that the employee owners of neonatology would have caused their respective corporations to overpay substantially for term life_insurance with no promise or expectation of receiving the excess_contributions back neonatology assocs p a v commissioner t c pincite because the plan participants could retrieve their policies from the plan the court concluded that the purpose and operation of the neonatology plan was to serve as a tax-free savings device for the owner employees and not as asserted by petitioners to provide solely term life_insurance to the covered employees id pincite the portions of the contribution that exceeded the cost of term life_insurance were found to be nondeductible distributions of cash for the benefit of their employee owners and do not constitute ordinary or necessary business_expenses id pincite in v r deangelis m d p c a partnership named vrd rtd enrolled in what purported to be a multiple-employer supplemental benefit plan and trust step the step was supposed to provide eligible employees with severance and if elected life_insurance benefits each year the partnership deducted the full amount of its contribution to the plan in that year as an ordinary and necessary business_expense under sec_162 and the plan invested the contributions in whole_life_insurance policies that accumulated cash for the doctors personally the court found that the insurance premiums at hand pertained to the participating doctors’ personal investments in whole_life_insurance policies that primarily accumulated cash_value for those doctors personally the use of whole_life_insurance policies and the direct interactions between the participating doctors and the step plan representatives support our finding that the participating doctors in their individual capacities fully expected to get their promised benefits and that any receipt of those benefits was not considered by anyone connected with the life_insurance transaction to rest on any unexpected or contingent event each whole_life_insurance policy upon its issuance was in and of itself a separate_account of the insured doctor and the insured rather than the step plan dictated and directed the funding and management of the account and bore most risks incidental to the account’s performance the step plan in essence and in operation was simply an aggregation of separate plans for the participating doctors and not as petitioners claim one single_plan in which various employers participated v r deangelis m d p c v commissioner tcmemo_2007_360 the court concluded that the contributions by vrd rtd to the step plan were distributions to the partners and were not ordinary and necessary business_expenses under sec_162 the facts in these cases are similar to those of neonatology and v r deangelis m d p c the indianapolis life policies purchased with the contributions to the xélan plan in and and to the millennium plan in were nothing more than dr and mrs white’s personal investment in whole_life_insurance policies that primarily accumulated cash_value for dr and mrs white personally dr white worked with mr cline to develop an investment amount and strategy that was suitable to dr white dr white determined the amount of contribution and coverage for himself his spouse and his children moreover dr and mrs white believed that the investment would be tax free in tax free out dr white knew the investment was into a cash_value life_insurance product and expected that in addition_to_tax savings his after-tax return on investment would equal or exceed the amount that would have to be contributed the cash_value of the insurance policies was suppressed during the initial years with high surrender charges in when the xélan plan terminated the cash_value of the policies was approximately dollar_figure but the total accumulation value was dollar_figure dr white’s decision to transfer the policies to the millennium plan after the termination of the 8see supra note and infra p xélan plan was to continue his original investment plan in order to salvage the dollar_figure thousand that he had already pumped into xélan the xélan plan permitted the employer diogenes to terminate its participation and to withdraw from the plan at any time upon termination the underlying insurance policies could be distributed to the participating employees dr white had complete control_over diogenes and thus had the ability to cause the policies to be distributed in when the xélan plan terminated dr white was presented with the option of receiving the policies by purchasing the policies or transferring them to millennium he was told that if he chose to purchase the policies he would have to pay the xélan plan approximately dollar_figure but that the dollar_figure would be returned to him since by then dr white no longer trusted xélan he chose to have the policies transferred to millennium the millennium plan was selected by dr white to continue his original investment plan and its operation was similar to that of the xélan plan while there were subtle differences in the insureds’ ability to have the underlying insurance policies distributed to them upon the employer’s termination of participation it is clear from the record that millennium at least through was willing to allow dr white and diogenes to void their participation in the millennium plan and have the underlying insurance policies returned to them in curcio v commissioner tcmemo_2010_115 and goyak v commissioner tcmemo_2012_13 our decisions were largely based on the conclusion that the individual insureds always had the ability to receive the value of the underlying insurance policies purchased by the respective plans likewise dr white had the ability to cause the policies to be distributed in these cases after considering the facts and weighing the evidence we conclude as we did in the previously cited cases that diogenes’ contributions to the xélan plan in and and to the millennium plan in were payments on behalf of dr and mrs white personally and were not ordinary and necessary business_expenses because of our holding it is unnecessary for us to decide whether the contributions were subject_to and limited by the rules of sec_404 or whether the arrangement was a welfare_benefit_fund to which the exceptions under sec_419a apply see neonatology assocs p a v commissioner t c 9although diogenes may arguably be entitled to deduct the costs of current_life_insurance_protection for term life_insurance see 115_tc_43 aff’d 299_f3d_221 3d cir petitioners have not requested any such deductions v r deangelis m d p c v commissioner tcmemo_2007_360 constructive dividends sec_61 generally provides gross_income means all income from whatever source derived the regulations under sec_61 further provide that gross_income includes income realized in any form whether in money property or services sec_1_61-1 income_tax regs however sec_301 provides that funds or any other_property distributed by a corporation to a shareholder over which the shareholder has dominion and control are to be taxed under the provisions of sec_301 under sec_301 a constructive distribution is taxable to the shareholder as a dividend only to the extent of the corporation’s earnings_and_profits barnard v commissioner tcmemo_2001_242 any portion of the constructive distribution that exceeds the corporation’s earnings_and_profits is a nontaxable return_of_capital to the extent of the shareholder’s basis in the corporation and any remaining amount is taxable to the shareholder as long-term_capital_gain sec_301 and 89_tc_1280 diogenes was incorporated in dr white was the owner and only shareholder of diogenes diogenes’ contributions to the xélan plan in and and to the millennium plan in conferred an economic benefit on dr and mrs white see neonatology assocs p a v commissioner t c pincite the dollar_figure annual contributions are constructive distributions of cash rather than payments of ordinary and necessary business_expenses and there is no indication that diogenes expected any repayment of the cash underlying the conferred benefit see id the record supports the conclusion that after disallowing the deductions for its contributions to the xélan and millennium plans diogenes had earnings_and_profits of at least dollar_figure during each of the years in issue and petitioners have not challenged respondent’s determination that diogenes had sufficient earnings_and_profits to characterize the subject distributions as dividends rather petitioners assert that the court need not consider the discussion because petitioners believe that diogenes’ contributions to xélan plan in and and to the millennium plan in were ordinary and necessary business_expenses we have already held that the subject contributions were not ordinary and necessary business_expenses accordingly we sustain respondent’s determination that the distributions are taxable dividends to dr white see rule a 290_us_111 because of our holding it is unnecessary for us to reach the alternative arguments raised with respect to this issue constructive receipt of the indianapolis life policies in respondent determined that dr and mrs white received income of dollar_figure in when the insurance policies purchased by the xélan plan became available to them as a result of the termination of the xélan plan respondent calculated those values in accordance with revproc_2005_25 2005_1_cb_962 this is the same as the accumulated value reported by indianapolis life petitioners argue that they transferred from one welfare_benefit_plan to another that both plans provided for similar benefits with similar restrictions on forfeiture and reversion of plan assets and that dr and mrs white never had ownership possession or control of plan benefits either before or after the transfer respondent relies on sec_402 which provides that the amount actually distributed or made available to any distributee by any trust described in paragraph a nonexempt trust shall be taxable to the distributee in the taxable_year in which so distributed or made available under sec_72 under sec_72 any amount which is received under a life_insurance_contract and which is not received as an annuity shall be included in gross_income to the extent it exceeds the investment_in_the_contract sec_72 a c e ii the investment_in_the_contract is defined generally as the aggregate amount of premiums or other consideration paid for the contract less amounts previously received under the contract to the extent such latter amounts were excludable from gross_income sec_72dollar_figure respondent cites no court opinions to support his position and this issue appears to be one of first impression on date dr and mrs white were notified that the xélan plan was terminating and they were asked what they wanted to do with the indianapolis life policies one of the options provided to dr and mrs white was to acquire the policies at no net cost to them other than the possible ensuing tax consequences the up-front out-of-pocket cost to acquire these two policies would have been 10respondent calculated the value of the insurance contracts pursuant to revproc_2005_25 2005_1_cb_962 petitioners have not contested respondent’s method of computing the values of the insurance contracts using a variable premiums earnings and reasonable charges amount see id on brief respondent acknowledges that if the court were to determine that the contributions to the xélan plan in and are taxable_income to dr and mrs white then the income inclusion for premiums_paid in and will create investment_in_the_contract dollar_figure however as dr and mrs white had been informed that amount or more would have been returned to them as a redistribution of assets within days along with their insurance contracts as of date the total accumulation value of dr and mrs white’s indianapolis life policies was dollar_figure under the annual accounting system of taxation the amount of income for a taxable_year is generally determined on the basis of triggering events during that year goyak v commissioner tcmemo_2012_13 see also curcio v commissioner tcmemo_2010_115 a taxable_event usually occurs when a taxpayer acquires rights to property that he did not previously have respondent’s sec_402 argument is that a taxable_event occurred when the xélan plan terminated in and the underlying insurance policies were made available for distribution to dr and mrs white we have already determined that diogenes’ payments to the xélan plan were not deductible and that they constitute dividend income to dr and mrs white this was based in part on our finding that dr and mrs white always had the ability to terminate diogenes’ participation in the xélan plan which would have resulted in the distribution of the indianapolis life policies to dr and mrs white thus the policies were always available for distribution the taxable_event that respondent argues occurred in gave dr and mrs white nothing in addition to what they always possessed ie the power to have the policies distributed to themdollar_figure under these circumstances we cannot agree that the termination of the xélan plan was a taxable eventdollar_figure we therefore reject respondent’s position that dr and mrs white received income of dollar_figure when the xélan plan terminated in accuracy-related_penalty sec_6662 and b and imposes a accuracy-related_penalty on any portion of an underpayment_of_tax required to be shown on a return attributable to a taxpayer’s negligence or disregard of rules or regulations or any substantial_understatement_of_income_tax sec_7491 provides that the commissioner bears the burden of production with regard to penalties and must come forward with sufficient evidence 11indeed respondent argued on brief that the xélan plan was merely a conduit through which dr and mrs white held the insurance policies 12other than arguing that the termination of the xélan plan in triggered the application of sec_402 resulting in a dollar_figure increase in income with a possible adjustment for basis respondent made no alternative arguments or calculations see 289_f3d_434 6th cir undeveloped legal arguments waived 238_f3d_860 ndollar_figure 7th cir aff’g tcmemo_1999_192 indicating that it is appropriate to impose the penalty see 116_tc_438 once the commissioner meets his burden of production however the burden_of_proof remains with the taxpayer including the burden of proving that the penalty is inappropriate because of reasonable_cause or substantial_authority under sec_6664 see rule a higbee v commissioner t c pincite respondent has met his burden of production in that he has shown that dr and mrs white caused diogenes to improperly deduct hundreds of thousands of dollars used to purchase cash-accumulating whole_life_insurance policies which could later be distributed to dr and mrs white for free or for a small fraction of the value of the insurance_policy this is sufficient to indicate that it is appropriate to impose penalties under sec_6662 see curcio v commissioner tcmemo_2010_ there is a substantial_understatement_of_income_tax for any taxable_year if the amount of the understatement for the taxable_year exceeds the greater of percent of the tax required to be shown on the return for the taxable_year or dollar_figure sec_6662 however in the case of a corporation other than an s_corporation or a personal_holding_company as defined in sec_542 there is a substantial_understatement_of_income_tax for any taxable_year if the amount of the understatement for the taxable_year exceeds the greater of of the tax required to be shown on the return for the taxable_year or dollar_figure sec_6662 the understatements of tax on both dr and mrs white’s federal_income_tax returns and on diogenes’ corporate tax returns are substantial petitioners however argue that they had both reasonable_cause and substantial_authority for the deduction of contributions to the xélan plan and the millennium plan reasonable_cause reasonable_cause requires that the taxpayer have exercised ordinary business care and prudence as to the disputed item neonatology assocs p a v commissioner t c pincite the good-faith reliance on the advice of an independent competent professional as to the tax treatment of an item may meet this requirement see id citing 469_us_241 sec_1_6664-4 income_tax regs reliance on an opinion or advice must be based upon all pertinent facts and circumstances and the law as it relates to those facts and circumstances sec_1_6664-4 income_tax regs to be reasonable the professional tax_advice must generally be from a competent and independent adviser unburdened with a conflict of interest and not from promoters of the investment 440_f3d_375 6th cir aff’g tcmemo_2004_279 courts have routinely held that taxpayers could not reasonably rely on the advice of promoters or other advisers with an inherent conflict of interest such as one who financially benefits from the transaction tigers eye trading l l c v commissioner tcmemo_2009_121 citing 471_f3d_1021 9th cir a taxpayer cannot negate the negligence_penalty through reliance on a transaction’s promoters or on other advisors who have a conflict of interest aff’g tcmemo_2004_269 439_f3d_1243 10th cir to be reasonable the professional adviser cannot be directly affiliated with the promoter instead he must be more independent aff’g tcmemo_2004_275 301_f3d_714 6th cir noting that courts have found that a taxpayer is negligent if he puts his faith in a scheme that on its face offers improbably high tax advantages without obtaining an objective independent opinion on its validity aff’g tcmemo_2000_339 39_f3d_402 2d cir taxpayer could not reasonably rely on professional advice of someone known to be burdened with an inherent conflict of interest--a sales representative of the transaction aff’g tcmemo_1993_480 990_f2d_893 6th cir reliance on promoters or their agents is unreasonable because such persons are not independent of the investment aff’g donahue v commissioner tcmemo_991_181 and 982_f2d_163 6th cir finding negligence where taxpayer relied on a person with financial interest in the venture aff’g t c memo a promoter’s self-interest makes such ‘advice’ inherently unreliable id petitioners did not seek independent advice regarding the deductibility of the contributions to the xélan plan or the millennium plan rather they relied on the advice of mr cline and mr lloyd mr cline was associated with xélan and involved in promoting the xélan plan for his personal benefit and gains as to mr lloyd petitioners did not hire him nor pay for the opinion letter he wrote rather xélan did the opinion letter stated that mr lloyd’s law firm williams coulson had been engaged by xélan to prepare the opinion letter that it was directed solely to xélan and that it could be relied upon solely by xélan when the xélan plan terminated and the indianapolis life policies were made available to dr and mrs white the only person they consulted was mr cline mr cline’s advice was relied upon by dr and mrs white in choosing to transfer the policies to the millennium plan in in fact it was not until date that petitioners received the administration manual containing the millennium plan documents accordingly we hold that petitioners did not act with reasonable_cause and in good_faith when they entered into the xélan plan and the millennium plan relying primarily if not solely upon the advice of promoters and other interested parties that stood to benefit financially from the transactions substantial_authority the amount of an understatement is reduced by that portion of the understatement which is attributable to the tax treatment of any item by the taxpayer if there is or was substantial_authority for such treatment or the taxpayer’s adequately disclosing relevant facts in the return or in a statement attached to the return with a reasonable basis for the tax treatment of such item by the taxpayer sec_6662 in evaluating whether a taxpayer’s position regarding treatment of a particular item is supported by substantial_authority the weight of authorities in support of the taxpayer’s position must be substantial in relation to the weight of authorities supporting contrary positions 91_tc_686 aff’d 893_f2d_656 4th cir see also sec_1_6662-4 income_tax regs the substantial_authority standard is objective and therefore it is not relevant in determining whether the taxpayer believed substantial_authority existed sec_1_6662-4 income_tax regs in 108_tc_524 we stated that although legal opinions are not authority the authorities underlying a legal opinion however may give rise to substantial_authority for the tax treatment of an item sec_1_6662-4 income_tax regs provides that only the following are authority for purposes determining whether there is substantial_authority for the tax treatment of an item a pplicable provisions of the internal_revenue_code and other statutory provisions proposed temporary and final regulations construing such statutes revenue rulings and revenue procedures tax_treaties and regulations thereunder and treasury_department and other official explanations of such treaties court cases congressional intent as reflected in committee reports joint explanatory statements of managers included in conference committee reports and floor statements made prior to enactment by one of a bill’s managers general explanations of tax legislation prepared by the joint_committee on taxation the blue_book private letter rulings and technical_advice memoranda issued after date actions on decisions and general counsel memoranda issued after date as well as general counsel memoranda published in pre-1955 volumes of the cumulative bulletin internal_revenue_service information or press releases and notices announcements and other administrative pronouncements published by the service in the internal_revenue_bulletin in when dr and mrs white and diogenes began their participation in the xélan plan the court had issued 108_tc_524 and the irs had issued notice_95_34 1995_1_cb_309 in booth the court did not impose an accuracy-related_penalty because the question of whether the prime plan was within the scope of sec_419a was at the time a novel question in notice_95_34 the irs provided guidance on the tax problems raised by certain trust arrangements in seeking to qualify for exemption from sec_419 furthermore before any of the years at issue this court issued 115_tc_43 we therefore conclude that there was not substantial_authority supporting the deductions for the contributions to either the xélan plan or the millennium plan in reaching our decision we have considered all arguments made by the parties to the extent not mentioned or addressed they are irrelevant or without merit to reflect the foregoing decisions will be entered under rule in docket no and for respondent in docket no
